Exhibit 10.1
THE GOLDMAN SACHS
AMENDED AND RESTATED STOCK INCENTIVE PLAN
(amended and restated effective as of December 31, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I GENERAL
    1  
 
       
1.1 Purpose
    1  
1.2 Definitions of Certain Terms
    1  
1.3 Administration
    7  
1.4 Persons Eligible for Awards
    9  
1.5 Types of Awards Under Plan
    9  
1.6 Shares Available for Awards
    9  
 
       
ARTICLE II AWARDS UNDER THE PLAN
    11  
 
       
2.1 Agreements Evidencing Awards
    11  
2.2 No Rights as a Shareholder
    11  
2.3 Options
    12  
2.4 SARs
    13  
2.5 Restricted Shares
    13  
2.6 RSUs
    14  
2.7 Other Stock-Based Awards
    15  
2.8 Dividend Equivalent Rights
    15  
2.9 Adoption of Standardized Award Terms and Conditions
    15  
 
       
ARTICLE III MISCELLANEOUS
    16  
 
       
3.1 Amendment of the Plan or Award Agreement
    16  
3.2 Tax Withholding
    16  
3.3 Required Consents and Legends
    17  
3.4 Right of Offset
    18  
3.5 Nonassignability
    18  
3.6 Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision
    18  
3.7 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code
    19  
3.8 Change in Control
    19  
3.9 Other Conditions to Awards
    19  
3.10 Right of Discharge Reserved
    20  
3.11 Nature and Form of Payments
    20  
3.12 Non-Uniform Determinations
    20  
3.13 Other Payments or Awards
    21  
3.14 Plan Headings; References to Laws, Rules or Regulations
    21  
3.15 Date of Adoption and Term of Plan; Shareholder Approval Required
    21  

i



--------------------------------------------------------------------------------



 



         
3.16 Governing Law
    22  
3.17 Arbitration
    22  
3.18 Severability; Entire Agreement
    23  
3.19 Waiver of Claims
    23  
3.20 No Third Party Beneficiaries
    24  
3.21 Limitations Imposed by Section 162(m) of the Code
    24  
3.22 Certain Limitations on Transactions Involving Common Stock; Fees and
Commissions
    25  
3.23 Deliveries
    25  
3.24 Successors and Assigns of GS Inc.
    25  

ii



--------------------------------------------------------------------------------



 



THE GOLDMAN SACHS
AMENDED AND RESTATED STOCK INCENTIVE PLAN
ARTICLE I
GENERAL
1.1 Purpose
          The purpose of The Goldman Sachs Amended and Restated Stock Incentive
Plan is to attract, retain and motivate officers, directors, employees
(including prospective employees), consultants and others who may perform
services for the Firm (as hereinafter defined), to compensate them for their
contributions to the long-term growth and profits of the Firm and to encourage
them to acquire a proprietary interest in the success of the Firm.
          The Plan was originally adopted by the Board of Directors of GS Inc.
on April 30, 1999 as The Goldman Sachs 1999 Stock Incentive Plan (the “1999
SIP”) and was amended and restated by the Board on January 16, 2003, subject to
the approval by the shareholders of GS Inc. Such shareholder approval was
obtained on April 1, 2003. The Plan was further amended and restated, effective
as of December 31, 2008.
          The amendments made to the 1999 SIP shall affect only Awards granted
on or after the “Effective Date” (as hereinafter defined). Awards granted prior
to the Effective Date shall be governed by the terms of the 1999 SIP and Award
Agreements as in effect prior to the Effective Date. The terms of this Plan are
not intended to affect the interpretation of the terms of the 1999 SIP as they
existed prior to the Effective Date.
1.2 Definitions of Certain Terms
          Unless otherwise specified in an applicable Award Agreement, the terms
listed below shall have the following meanings for purposes of the Plan, any
Award Agreement and any standardized terms and conditions that may be adopted
from time to time by the Committee.
          1.2.1 “Award” means an award made pursuant to the Plan.
          1.2.2 “Award Agreement” means the written document or documents by
which each Award is evidenced, including any Award Statement.
          1.2.3 “Award Statement” means a written statement that reflects
certain Award terms.

 



--------------------------------------------------------------------------------



 



          1.2.4 “Board” means the Board of Directors of GS Inc.
          1.2.5 “Business Day” means any day other than a Saturday, a Sunday or
a day on which banking institutions in New York City are authorized or obligated
by federal law or executive order to be closed.
          1.2.6 “Cause” means (a) the Grantee’s conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (i) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (ii) on a felony charge, or (iii) on an
equivalent charge to those in clauses (i) and (ii) in jurisdictions which do not
use those designations, (b) the Grantee’s engaging in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act), (c) the Grantee’s
willful failure to perform the Grantee’s duties to the Firm, (d) the Grantee’s
violation of any securities or commodities laws, any rules or regulations issued
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Firm is a member, (e) the
Grantee’s violation of any Firm policy concerning hedging or pledging or
confidential or proprietary information, or the Grantee’s material violation of
any other Firm policy as in effect from time to time, (f) the Grantee’s engaging
in any act or making any statement which impairs, impugns, denigrates,
disparages or negatively reflects upon the name, reputation or business
interests of the Firm or (g) the Grantee’s engaging in any conduct detrimental
to the Firm. The determination as to whether Cause has occurred shall be made by
the Committee in its sole discretion and, in such case, the Committee also may,
but shall not be required to, specify the date such Cause occurred (including by
determining that a prior termination of Employment was for Cause). Any rights
the Firm may have hereunder and in any Award Agreement in respect of the events
giving rise to Cause shall be in addition to the rights the Firm have under any
other agreement with a Grantee or at law or in equity.
          1.2.7 “Certificate” means a stock certificate (or other appropriate
document or evidence of ownership) representing shares of Common Stock.
          1.2.8 “Change in Control” means the consummation of a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving GS Inc. (a “Reorganization”) or sale or other disposition of all or
substantially all of GS Inc.’s assets to an entity that is not an affiliate of
GS Inc. (a “Sale”), that in each case requires the approval of GS Inc.’s
stockholders under the law of GS Inc.’s jurisdiction of organization, whether
for such Reorganization or Sale (or the issuance of securities of GS Inc. in
such Reorganization or Sale), unless immediately following such Reorganization
or Sale, either: (a) at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such Reorganization, or the
entity which has acquired all or substantially all of the assets of GS Inc. in a
Sale (in either case, the “Surviving Entity”), or (ii) if applicable, the
ultimate parent entity that directly or indirectly has

2



--------------------------------------------------------------------------------



 



beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
as such Rule is in effect on the date of the adoption of the 1999 SIP) of 50% or
more of the total voting power (in respect of the election of directors, or
similar officials in the case of an entity other than a corporation) of the
Surviving Entity (the “Parent Entity”) is represented by GS Inc.’s securities
(the “GS Inc. Securities”) that were outstanding immediately prior to such
Reorganization or Sale (or, if applicable, is represented by shares into which
such GS Inc. Securities were converted pursuant to such Reorganization or Sale)
or (b) at least 50% of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the Board’s
approval of the execution of the initial agreement providing for such
Reorganization or Sale, individuals (the “Incumbent Directors”) who either
(i) were members of the Board on the Effective Date or (ii) became directors
subsequent to the Effective Date and whose election or nomination for election
was approved by a vote of at least two-thirds of the Incumbent Directors then on
the Board (either by a specific vote or by approval of GS Inc.’s proxy statement
in which such persons are named as nominees for director).
          1.2.9 “Client” means any client or prospective client of the Firm to
whom the Grantee provided services, or for whom the Grantee transacted business,
or whose identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.
          1.2.10 “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the applicable rulings and regulations thereunder.
          1.2.11 “Committee” means the committee appointed by the Board to
administer the Plan pursuant to Section 1.3, and, to the extent the Board
determines it is appropriate for the compensation realized from Awards under the
Plan to be considered “performance based” compensation under Section 162(m) of
the Code, shall be a committee or subcommittee of the Board composed of two or
more members, each of whom is an “outside director” within the meaning of Code
Section 162(m), and which, to the extent the Board determines it is appropriate
for Awards under the Plan to qualify for the exemption available under
Rule 16b-3(d)(1) or Rule 16b-3(e) promulgated under the Exchange Act, shall be a
committee or subcommittee of the Board composed of two or more members, each of
whom is a “non-employee director” within the meaning of Rule 16b-3. Unless
otherwise determined by the Board, the Committee shall be the Compensation
Committee of the Board.
          1.2.12 “Common Stock” means common stock of GS Inc., par value $0.01
per share.
          1.2.13 “Competitive Enterprise” means a business enterprise that
(a) engages in any activity, (b) owns or controls a significant interest in or
(c) is owned by, or a significant interest in which is owned or controlled by,
any entity that engages in any activity, that, in any

3



--------------------------------------------------------------------------------



 



case, competes anywhere with any activity in which the Firm is engaged. The
activities covered by this definition include, without limitation, financial
services such as investment banking, public or private finance, lending,
financial advisory services, private investing (for anyone other than the
Grantee and members of the Grantee’s family), merchant banking, asset or hedge
fund management, insurance or reinsurance underwriting or brokerage, property
management, or securities, futures, commodities, energy, derivatives or currency
brokerage, sales, lending, custody, clearance, settlement or trading.
          1.2.14 “Custody Account” means the custody account maintained by a
Grantee with The Chase Manhattan Bank or such successor custodian as may be
designated by GS Inc.
          1.2.15 “Date of Grant” means the date specified in the Grantee’s Award
Agreement as the date of grant of the Award.
          1.2.16 “Delivery Date” means each date specified in the Grantee’s
Award Agreement as a delivery date, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.
          1.2.17 “Dividend Equivalent Right” means a dividend equivalent right
granted under the Plan, which represents an unfunded and unsecured promise to
pay to the Grantee amounts equal to all or any portion of the regular cash
dividends that would be paid on shares of Common Stock covered by an Award if
such shares had been delivered pursuant to an Award.
          1.2.18 “Effective Date” means the date this Plan is approved by the
stockholders of GS Inc. pursuant to Section 3.15 hereof.
          1.2.19 “Employment” means the Grantee’s performance of services for
the Firm, as determined by the Committee. The terms “employ” and “employed”
shall have their correlative meanings. The Committee in its sole discretion may
determine (a) whether and when a Grantee’s leave of absence results in a
termination of Employment (for this purpose, unless the Committee determines
otherwise, a Grantee shall be treated as terminating Employment with the Firm
upon the occurrence of an Extended Absence), (b) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(c) the impact, if any, of any such leave of absence or change in association on
Awards theretofore made. Unless expressly provided otherwise, any references in
the Plan or any Award Agreement to a Grantee’s Employment being terminated shall
include both voluntary and involuntary terminations.
          1.2.20 “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and the applicable rules and regulations thereunder.
          1.2.21 “Exercise Price” means (i) in the case of Options, the price
specified in the Grantee’s Award Agreement as the price-per-share of Common
Stock at which such share can be purchased pursuant to the Option or (ii) in the
case of SARs, the price specified in the Grantee’s

4



--------------------------------------------------------------------------------



 



Award Agreement as the reference price-per-share of Common Stock used to
calculate the amount payable to the Grantee.
          1.2.22 “Expiration Date” means the date specified in the Grantee’s
Award Agreement as the final expiration date of the Award.
          1.2.23 “Extended Absence” means the Grantee’s inability to perform for
six (6) continuous months, due to illness, injury or pregnancy-related
complications, substantially all the essential duties of the Grantee’s
occupation, as determined by the Committee.
          1.2.24 “Fair Market Value” means, with respect to a share of Common
Stock on any day, the fair market value as determined in accordance with a
valuation methodology approved by the Committee.
          1.2.25 “Firm” means GS Inc. and its subsidiaries and affiliates.
          1.2.26 “Good Reason” means, in connection with a termination of
employment by a Grantee following a Change in Control, (a) as determined by the
Committee, a materially adverse alteration in the Grantee’s position or in the
nature or status of the Grantee’s responsibilities from those in effect
immediately prior to the Change in Control or (b) the Firm’s requiring the
Grantee’s principal place of Employment to be located more than seventy-five
(75) miles from the location where the Grantee is principally Employed at the
time of the Change in Control (except for required travel on the Firm’s business
to an extent substantially consistent with the Grantee’s customary business
travel obligations in the ordinary course of business prior to the Change in
Control).
          1.2.27 “Grantee” means a person who receives an Award.
          1.2.28 “GS Inc.” means The Goldman Sachs Group, Inc., and any
successor thereto.
          1.2.29 “Incentive Stock Option” means an option to purchase shares of
Common Stock that is intended to qualify for special federal income tax
treatment pursuant to Sections 421 and 422 of the Code, as now constituted or
subsequently amended, or pursuant to a successor provision of the Code, and
which is so designated in the applicable Option Award Agreement.
          1.2.30 “Initial Exercise Date” means, with respect to an Option or an
SAR, the date specified in the Grantee’s Award Agreement as the initial date on
which such Award may be exercised, provided, unless the Committee determines
otherwise, such date is during a Window Period or, if such date is not during a
Window Period, the first trading day of the first Window Period beginning after
such date.

5



--------------------------------------------------------------------------------



 



          1.2.31 “1999 SIP” means The Goldman Sachs 1999 Stock Incentive Plan,
as in effect prior to the Effective Date.
          1.2.32 “Nonqualified Stock Option” means an option to purchase shares
of Common Stock that is not an Incentive Stock Option.
          1.2.33 “Option” means an Incentive Stock Option or a Nonqualified
Stock Option or both, as the context requires.
          1.2.34 “Outstanding” means any Award to the extent it has not been
forfeited, cancelled, terminated, exercised or with respect to which the shares
of Common Stock underlying the Award have not been previously delivered or other
payments made.
          1.2.35 “Plan” means The Goldman Sachs Amended and Restated Stock
Incentive Plan, as described herein and as hereafter amended from time to time.
          1.2.36 “RSU” means a restricted stock unit Award granted under the
Plan, which represents an unfunded and unsecured promise to deliver shares of
Common Stock in accordance with the terms of the RSU Award Agreement.
          1.2.37 “RSU Shares” means shares of Common Stock that underlie an RSU.
          1.2.38 “Restricted Share” means a share of Common Stock delivered
under the Plan that is subject to certain transfer restrictions, forfeiture
provisions and/or other terms and conditions specified herein and in the
Restricted Share Award Agreement.
          1.2.39 “Retirement” means termination of the Grantee’s Employment
(other than for Cause) on or after the Date of Grant at a time when (a) the sum
of the Grantee’s age plus years of service with the Firm (as determined by the
Committee in its sole discretion) equals or exceeds 55 and (b) the Grantee has
completed at least five (5) years of service with the Firm (as determined by the
Committee in its sole discretion).
          1.2.40 “SAR” means a stock appreciation right granted under the Plan,
which represents an unfunded and unsecured promise to deliver shares of Common
Stock, cash or other property equal in value to the excess of the Fair Market
Value per share of Common Stock over the Exercise Price per share of the SAR,
subject to the terms of the SAR Award Agreement.
          1.2.41 “SIP Administrator” means each person designated by the
Committee as a “SIP Administrator” with the authority to perform day-to-day
administrative functions for the Plan.
          1.2.42 “Solicit” means any direct or indirect communication of any
kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.

6



--------------------------------------------------------------------------------



 



          1.2.43 “Vested” means, with respect to an Award, the portion of the
Award that is not subject to a condition that the Grantee remain actively
employed by the Firm in order for the Award to remain Outstanding. The fact that
an Award becomes Vested shall not mean or otherwise indicate that the Grantee
has an unconditional or nonforfeitable right to such Award, and such Award shall
remain subject to such terms, conditions and forfeiture provisions as may be
provided for in the Plan or in the Award Agreement.
          1.2.44 “Vesting Date” means each date specified in the Grantee’s Award
Agreement as a date on which part or all of an Award becomes Vested.
          1.2.45 “Window Period” means a period designated by the Firm during
which all employees of the Firm are permitted to purchase or sell shares of
Common Stock (provided that, if the Grantee is a member of a designated group of
employees who are subject to different restrictions, the Window Period may be a
period designated by the Firm during which an employee of the Firm in such
designated group is permitted to purchase or sell shares of Common Stock).
1.3 Administration
          1.3.1 Subject to Sections 1.3.3 and 1.3.4, the Plan shall be
administered by the Committee.
          1.3.2 The Committee shall have complete control over the
administration of the Plan and shall have the authority in its sole discretion
to (a) exercise all of the powers granted to it under the Plan, (b) construe,
interpret and implement the Plan and all Award Agreements, (c) prescribe, amend
and rescind rules and regulations relating to the Plan, including rules
governing its own operations, (d) make all determinations necessary or advisable
in administering the Plan, (e) correct any defect, supply any omission and
reconcile any inconsistency in the Plan, (f) amend the Plan to reflect changes
in applicable law (whether or not the rights of the Grantee of any Award are
adversely affected, unless otherwise provided in such Grantee’s Award
Agreement), (g) grant Awards and determine who shall receive Awards, when such
Awards shall be granted and the terms of such Awards, including setting forth
provisions with regard to termination of Employment, such as termination of
Employment for Cause or due to death, Extended Absence, or Retirement, (h)
unless otherwise provided in an Award Agreement, amend any outstanding Award
Agreement in any respect, whether or not the rights of the Grantee of such Award
are adversely affected, including, without limitation, to (1) accelerate the
time or times at which the Award becomes Vested, unrestricted or may be
exercised (and, in connection with such acceleration, the Committee may provide
that any shares of Common Stock acquired pursuant to such Award shall be
Restricted Shares, which are subject to vesting, transfer, forfeiture or
repayment provisions similar to those in the Grantee’s underlying Award),
(2) accelerate the time or times at which shares of Common Stock are delivered
under the Award (and, without limitation on the Committee’s rights, in
connection

7



--------------------------------------------------------------------------------



 



with such acceleration, the Committee may provide that any shares of Common
Stock delivered pursuant to such Award shall be Restricted Shares, which are
subject to vesting, transfer, forfeiture or repayment provisions similar to
those in the Grantee’s underlying Award), (3) waive or amend any goals,
restrictions or conditions set forth in such Award Agreement, or impose new
goals, restrictions and conditions or (4) reflect a change in the Grantee’s
circumstances (e.g., a change to part-time employment status or a change in
position, duties or responsibilities) and (i) determine at any time whether, to
what extent and under what circumstances and method or methods (1) Awards may be
(A) settled in cash, shares of Common Stock, other securities, other Awards or
other property (in which event, the Committee may specify what other effects
such settlement will have on the Grantee’s Award, including the effect on any
repayment provisions under the Plan or Award Agreement), (B) exercised or
(C) canceled, forfeited or suspended, (2) shares of Common Stock, other
securities, other Awards or other property and other amounts payable with
respect to an Award may be deferred either automatically or at the election of
the Grantee thereof or of the Committee, (3) to the extent permitted under
applicable law, loans (whether or not secured by Common Stock) may be extended
by the Firm with respect to any Awards, (4) Awards may be settled by GS Inc.,
any of its subsidiaries or affiliates or any of its or their designees and
(5) the Exercise Price for any Option (other than an Incentive Stock Option,
unless the Committee determines that such an Option shall no longer constitute
an Incentive Stock Option) or SAR may be reset.
          1.3.3 Actions of the Committee may be taken by the vote of a majority
of its members present at a meeting (which may be held telephonically). Any
action may be taken by a written instrument signed by a majority of the
Committee members, and action so taken shall be fully as effective as if it had
been taken by a vote at a meeting. The determination of the Committee on all
matters relating to the Plan or any Award Agreement shall be final, binding and
conclusive. The Committee may allocate among its members and delegate to any
person who is not a member of the Committee or to any administrative group
within the Firm, including the SIP Administrators or any of them, any of its
powers, responsibilities or duties. In delegating its authority, the Committee
shall consider the extent to which any delegation may cause Awards to fail to be
deductible under Section 162(m) of the Code or to fail to meet the requirements
of Rule 16(b)-3(d)(1) or Rule 16(b)-3(e) under the Exchange Act.
          1.3.4 Notwithstanding anything to the contrary contained herein, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards or administer the Plan. In any such case, the Board shall have all of the
authority and responsibility granted to the Committee herein.
          1.3.5 No Liability
          No member of the Board or the Committee or any employee of the Firm
(each such person, a “Covered Person”) shall have any liability to any person
(including any Grantee) for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any Award. Each
Covered Person shall be indemnified and held harmless by GS

8



--------------------------------------------------------------------------------



 



Inc. against and from (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan or any Award
Agreement and (b) any and all amounts paid by such Covered Person, with GS
Inc.’s approval, in settlement thereof, or paid by such Covered Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Covered Person, provided that GS Inc. shall have the right, at its own expense,
to assume and defend any such action, suit or proceeding and, once GS Inc. gives
notice of its intent to assume the defense, GS Inc. shall have sole control over
such defense with counsel of GS Inc.’s choice. The foregoing right of
indemnification shall not be available to a Covered Person to the extent that a
court of competent jurisdiction in a final judgment or other final adjudication,
in either case not subject to further appeal, determines that the acts or
omissions of such Covered Person giving rise to the indemnification claim
resulted from such Covered Person’s bad faith, fraud or willful criminal act or
omission. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which Covered Persons may be entitled under
GS Inc.’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, as a matter of law, or otherwise, or any other power that GS
Inc. may have to indemnify such persons or hold them harmless.
1.4 Persons Eligible for Awards
          Awards under the Plan may be made to such officers, directors,
employees (including prospective employees), consultants and other individuals
who may perform services for the Firm, as the Committee may select.
1.5 Types of Awards Under Plan
          Awards may be made under the Plan in the form of (a) Options,
(b) SARs, (c) Restricted Shares, (d) RSUs, (e) Dividend Equivalent Rights and
(f) other equity-based or equity-related Awards that the Committee determines
are consistent with the purpose of the Plan and the interests of the Firm. No
Incentive Stock Option (other than an Incentive Stock Option that may be assumed
or issued by GS Inc. in connection with a transaction to which Section 424(a) of
the Code applies) may be granted to a person who is not eligible to receive an
Incentive Stock Option under the Code.
1.6 Shares Available for Awards
          1.6.1 Total Shares Available. Subject to adjustment pursuant to
Section 1.6.2, the total number of shares of Common Stock which may be delivered
pursuant to Awards

9



--------------------------------------------------------------------------------



 



granted under the Plan on or after the Effective Date shall not exceed two
hundred and fifty million shares (250,000,000) and pursuant to Awards granted in
the fiscal year beginning November 29, 2008 and each fiscal year thereafter
until the expiration of the Plan shall not exceed five percent (5%) of the
issued and outstanding shares of Common Stock, determined as of the last day of
the immediately preceding fiscal year, increased by the number of shares
available for Awards in previous fiscal years but not then covered by Awards
granted in such years. No further Awards shall be granted pursuant to the 1999
Plan. If, on or after the Effective Date, any Award that was granted on or after
the Effective Date is forfeited or otherwise terminates or is canceled without
the delivery of shares of Common Stock, shares of Common Stock are surrendered
or withheld from any Award to satisfy any obligation of the Grantee (including
Federal, state or foreign taxes) or shares of Common Stock owned by a Grantee
are tendered to pay the exercise price of any Award granted under the Plan, then
the shares covered by such forfeited, terminated or canceled Award or which are
equal to the number of shares surrendered, withheld or tendered shall again
become available to be delivered pursuant to Awards granted under this Plan.
Notwithstanding the foregoing, but subject to adjustment as provided in
Section 1.6.2, no more than one hundred million (100,000,000) shares of Common
Stock that can be delivered under the Plan shall be deliverable pursuant to the
exercise of Incentive Stock Options. The maximum number of shares of Common
Stock with respect to which Options or SARs may be granted to an individual
Grantee (i) in GS Inc.’s fiscal year ending in 2003 shall equal 2,500,000 shares
of Common Stock and (ii) in each subsequent fiscal year shall equal 105% of the
maximum number for the preceding fiscal year. Any shares of Common Stock
(a) delivered by GS Inc., (b) with respect to which Awards are made hereunder
and (c) with respect to which the Firm becomes obligated to make Awards, in each
case through the assumption of, or in substitution for, outstanding awards
previously granted by an acquired entity, shall not count against the shares of
Common Stock available to be delivered pursuant to Awards under this Plan.
Shares of Common Stock that may be delivered pursuant to Awards may be
authorized but unissued Common Stock or authorized and issued Common Stock held
in GS Inc.’s treasury or otherwise acquired for the purposes of the Plan.
          1.6.2 Adjustments. The Committee shall adjust the number of shares of
Common Stock authorized pursuant to Section 1.6.1 and shall adjust (including,
without limitation, by payment of cash) the terms of any Outstanding Awards
(including, without limitation, the number of shares of Common Stock covered by
each Outstanding Award, the type of property to which the Award relates and the
exercise or strike price of any Award), in such manner as it deems appropriate
to prevent the enlargement or dilution of rights, for any increase or decrease
in the number of issued shares of Common Stock (or issuance of shares of stock
other than shares of Common Stock) resulting from a recapitalization, stock
split, reverse stock split, stock dividend, spinoff, splitup, combination,
reclassification or exchange of shares of Common Stock, merger, consolidation,
rights offering, separation, reorganization or any other change in corporate
structure or event the Committee determines in its sole discretion affects the
capitalization of GS Inc., provided, however, that no such adjustment shall be
required if the Committee determines that such action would cause an award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Internal Revenue Code

10



--------------------------------------------------------------------------------



 



(“Section 409A”) or otherwise would subject a Grantee to an additional tax
imposed under Section 409A in respect of an Outstanding Award. After any
adjustment made pursuant to this Section 1.6.2, the number of shares of Common
Stock subject to each Outstanding Award shall be rounded up or down to the
nearest whole number as determined by the Committee.
          1.6.3 Except as provided in this Section 1.6 or under the terms of any
applicable Award Agreement, there shall be no limit on the number or the value
of shares of Common Stock that may be subject to Awards to any individual under
the Plan.
          1.6.4 There shall be no limit on the amount of cash, securities (other
than shares of Common Stock as provided in Section 1.6.1, as adjusted by 1.6.2)
or other property that may be delivered pursuant to any Award.
ARTICLE II
AWARDS UNDER THE PLAN
2.1 Agreements Evidencing Awards
          Each Award granted under the Plan shall be evidenced by an Award
Agreement, which shall contain such provisions and conditions as the Committee
deems appropriate (and which may incorporate by reference some or all of the
provisions of the Plan). The Committee may grant Awards in tandem with or in
substitution for any other Award or Awards granted under this Plan or any award
granted under any other plan of the Firm. By accepting an Award pursuant to the
Plan, a Grantee thereby agrees that the Award shall be subject to all of the
terms and provisions of the Plan and the applicable Award Agreement.
2.2 No Rights as a Shareholder
          No Grantee (or other person having rights pursuant to an Award) shall
have any of the rights of a shareholder of GS Inc. with respect to shares of
Common Stock subject to an Award until the delivery of such shares. Except as
otherwise provided in Section 1.6.2, no adjustments shall be made for dividends
or distributions on (whether ordinary or extraordinary, and whether in cash,
Common Stock, other securities or other property), or other events relating to,
shares of Common Stock subject to an Award for which the record date is prior to
the date such shares are delivered.

11



--------------------------------------------------------------------------------



 



2.3 Options
          2.3.1 Grant. The Committee may grant Awards of Options in such amounts
and subject to such terms and conditions as the Committee may determine (and may
include a grant of Dividend Equivalent Rights under Section 2.8 in connection
with such Option grants).
          2.3.2 Exercise. Options that are not Vested or that are not
Outstanding may not be exercised. Outstanding Vested Options may be exercised in
accordance with procedures established by the Committee (but, subject to the
applicable Award Agreement, may not be exercised earlier than the Initial
Exercise Date). The Committee may from time to time prescribe periods during
which Outstanding Vested Options shall not be exercisable.
          2.3.3 Payment of Exercise Price. Any acceptance by the Committee of a
Grantee’s written notice of exercise of a Vested Option shall be conditioned
upon payment for the shares of Common Stock being purchased. Such payment may be
made in cash or by such other methods as the Committee may from time to time
prescribe.
          2.3.4 Delivery of Shares. Unless otherwise determined by the
Committee, or as otherwise provided in the applicable Award Agreement, and
except as provided in Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to
Section 3.2, upon receipt of payment of the full Exercise Price (or upon
satisfaction of procedures adopted by the Committee in connection with a
“cashless” exercise method adopted by it) for shares of Common Stock subject to
an Outstanding Vested Option, delivery of such shares of Common Stock shall be
effected by book-entry credit to the Grantee’s Custody Account. The Grantee
shall be the beneficial owner and record holder of such shares of Common Stock
properly credited to the Custody Account. No delivery of such shares of Common
Stock shall be made to a Grantee unless the Grantee has timely returned all
required documentation specified in the Grantee’s Award Agreement or as
otherwise required by the Committee or the SIP Administrator.
          2.3.5 Repayment if Conditions Not Met. If the Committee determines
that all terms and conditions of the Plan and a Grantee’s Option Award Agreement
in respect of exercised Options were not satisfied, then the Grantee shall be
obligated to pay the Firm immediately upon demand therefor, an amount equal to
the excess of the Fair Market Value (determined at the time of exercise) of the
shares of Common Stock that were delivered in respect of such exercised Options
over the Exercise Price paid therefor, without reduction for any shares of
Common Stock applied to satisfy withholding tax or other obligations in respect
of such shares.

12



--------------------------------------------------------------------------------



 



2.4 SARs
          2.4.1 Grant. The Committee may grant Awards of SARs in such amounts
and subject to such terms and conditions as the Committee may determine (and may
include a grant of Dividend Equivalent Rights under Section 2.8 in connection
with such SAR grants).
          2.4.2 Exercise. SARs that are not Vested or that are not Outstanding
may not be exercised. Outstanding Vested SARs may be exercised in accordance
with procedures established by the Committee (but, subject to the applicable
Award Agreement, may not be exercised earlier than the Initial Exercise Date).
The Committee may from time to time prescribe periods during which Outstanding
Vested SARs shall not be exercisable.
          2.4.3 Delivery of Shares. Unless otherwise determined by the
Committee, or as otherwise provided in the applicable Award Agreement, and
except as provided in Sections 3.3, 3.4, 3.11 and 3.17.1, and subject to
Section 3.2, upon exercise of an Outstanding Vested SAR for which payment will
be made partly or entirely in shares of Common Stock, delivery of shares of
Common Stock (and cash in respect of fractional shares), with a Fair Market
Value (on the exercise date) equal to (i) the excess of (a) the Fair Market
Value of a share of Common Stock (on the exercise date) over (b) the Exercise
Price of such SAR multiplied by (ii) the number of SARs exercised, shall be
effected by book-entry credit to the Grantee’s Custody Account. The Grantee
shall be the beneficial owner and record holder of such shares of Common Stock
properly credited to the Custody Account on such date of delivery. No delivery
of such shares of Common Stock shall be made to a Grantee unless the Grantee has
timely returned all required documentation specified in the Grantee’s Award
Agreement or as otherwise required by the Committee or the SIP Administrator.
          2.4.4 Repayment if Conditions Not Met. If the Committee determines
that all terms and conditions of the Plan and a Grantee’s SAR Award Agreement in
respect of exercised SARs were not satisfied, then the Grantee shall be
obligated to pay the Firm immediately upon demand therefor, an amount equal to
the excess of the Fair Market Value (determined at the time of exercise) of the
shares of Common Stock subject to the exercised SARs over the Exercise Price
therefor, without reduction for any amount applied to satisfy withholding tax or
other obligations in respect of such SARs.
2.5 Restricted Shares
          2.5.1 Grant. The Committee may grant or offer for sale Awards of
Restricted Shares in such amounts and subject to such terms and conditions as
the Committee may determine. Upon the issuance of such shares in the name of the
Grantee, the Grantee shall have the rights of a shareholder with respect to the
Restricted Shares and shall become the record holder of such shares, subject to
the provisions of the Plan and any restrictions and conditions as the Committee
may include in the applicable Award Agreement. In the event that a Certificate
is

13



--------------------------------------------------------------------------------



 



issued in respect of Restricted Shares, such Certificate may be registered in
the name of the Grantee but shall be held by a custodian (which may be GS Inc.
or one of its affiliates) until the time the restrictions lapse.
          2.5.2 Repayment if Conditions Not Met. If the Committee determines
that all terms and conditions of the Plan and a Grantee’s Restricted Share Award
Agreement in respect of Restricted Shares which have become Vested were not
satisfied, then the Grantee shall be obligated to pay the Firm immediately upon
demand therefor, an amount equal to the Fair Market Value (determined at the
time such shares became Vested) of such Restricted Shares, without reduction for
any amount applied to satisfy withholding tax or other obligations in respect of
such Restricted Shares.
2.6 RSUs
          2.6.1 Grant. The Committee may grant Awards of RSUs in such amounts
and subject to such terms and conditions as the Committee may determine. A
Grantee of an RSU has only the rights of a general unsecured creditor of GS Inc.
until delivery of shares of Common Stock, cash or other securities or property
is made as specified in the applicable Award Agreement.
          2.6.2 Delivery of Shares. Unless otherwise determined by the
Committee, or as otherwise provided in the applicable Award Agreement, and
except as provided in Sections 3.3, 3.4, 3.11 and 3.17.3, and subject to
Section 3.2, on each Delivery Date the number or percentage of RSU Shares
specified in the Grantee’s Award Agreement with respect to the Grantee’s then
Outstanding Vested RSUs (which amount may be rounded to avoid fractional RSU
Shares) shall be delivered. Unless otherwise determined by the Committee, or as
otherwise provided in the applicable Award Agreement, delivery of RSU Shares
shall be effected by book-entry credit to the Grantee’s Custody Account. The
Grantee shall be the beneficial owner and record holder of any RSU Shares
properly credited to the Grantee’s Custody Account. No delivery of shares of
Common Stock underlying a Grantee’s RSUs shall be made unless the Grantee has
timely returned all required documentation specified in the Grantee’s Award
Agreement or as otherwise determined by the Committee or the SIP Administrator.
          2.6.3 Repayment if Conditions Not Met. If the Committee determines
that all terms and conditions of the Plan and a Grantee’s RSU Award Agreement in
respect of the delivery of shares underlying such RSUs were not satisfied, then
the Grantee shall be obligated to pay the Firm immediately upon demand therefor,
an amount equal to the Fair Market Value (determined at the time of delivery) of
the shares of Common Stock delivered with respect to such Delivery Date, without
reduction for any shares applied to satisfy withholding tax or other obligations
in respect of such shares of Common Stock.

14



--------------------------------------------------------------------------------



 



2.7 Other Stock-Based Awards
          The Committee may grant other types of equity-based or equity-related
Awards (including the grant or offer for sale of unrestricted shares of Common
Stock) in such amounts and subject to such terms and conditions as the Committee
shall determine. Such Awards may entail the transfer of actual shares of Common
Stock to Plan participants, or payment in cash or otherwise of amounts based on
the value of shares of Common Stock, and may include, without limitation, Awards
designed to comply with or take advantage of the applicable local laws of
jurisdictions other than the United States.
2.8 Dividend Equivalent Rights
          2.8.1 Grant. The Committee may grant, either alone or in connection
with any other Award, a Dividend Equivalent Right.
          2.8.2 Payment. The Committee shall determine whether payments in
connection with a Dividend Equivalent Right shall be made in cash, in shares of
Common Stock or in another form, whether they shall be conditioned upon the
exercise of any Award to which they relate, the time or times at which they
shall be made and such other terms and conditions as the Committee shall deem
appropriate.
          2.8.3 Certain Section 162(m) Related Conditions. No Dividend
Equivalent Right shall be conditioned on the exercise of any Option or SAR, if
and to the extent such Dividend Equivalent Right would cause the compensation
payable to a “covered employee” as a result of the related Option or SAR not to
constitute performance-based compensation under Section 162(m)(4)(C) of the
Code.
2.9 Adoption of Standardized Award Terms and Conditions
          The Committee may, in its discretion, adopt standardized terms and
conditions that, unless and to the extent a Grantee’s Award Agreement expressly
provides otherwise, shall apply to such Awards as may be determined by the
Committee in its discretion. Any such standardized terms and conditions shall
have the same force and effect as if expressly incorporated into the Plan and
each applicable Award Agreement.

15



--------------------------------------------------------------------------------



 



ARTICLE III
MISCELLANEOUS
3.1 Amendment of the Plan or Award Agreement
          3.1.1 Unless otherwise provided in the Plan or in an Award Agreement,
the Board may from time to time suspend, discontinue, revise or amend the Plan
in any respect whatsoever, including in any manner that adversely affects the
rights, duties or obligations of any Grantee of an Award.
          3.1.2 Unless otherwise determined by the Board, shareholder approval
of any suspension, discontinuance, revision or amendment shall be obtained only
to the extent necessary to comply with any applicable law, rule or regulation;
provided, however, if and to the extent the Board determines that it is
appropriate for Awards granted under the Plan to constitute performance-based
compensation within the meaning of Section 162(m)(4)(C) of the Code, no
amendment that would require stockholder approval in order for amounts paid
pursuant to the Plan to constitute performance-based compensation within the
meaning of Section 162(m)(4)(C) of the Code shall be effective without the
approval of the stockholders of GS Inc. as required by Section 162(m) of the
Code and the regulations thereunder and, if and to the extent the Board
determines it is appropriate for the Plan to comply with the provisions of
Section 422 of the Code, no amendment that would require stockholder approval
under Section 422 of the Code shall be effective without the approval of the
stockholders of GS Inc.
3.2 Tax Withholding
          3.2.1 As a condition to the delivery of any shares of Common Stock,
other property or cash pursuant to any Award or the lifting or lapse of
restrictions on any Award, or in connection with any other event that gives rise
to a federal or other governmental tax withholding obligation on the part of the
Firm relating to an Award (including, without limitation, FICA tax), (a) the
Firm may deduct or withhold (or cause to be deducted or withheld) from any
payment or distribution to the Grantee, whether or not pursuant to the Plan,
(b) the Committee shall be entitled to require that the Grantee remit cash to
the Firm (through payroll deduction or otherwise) or (c) the Firm may enter into
any other suitable arrangements to withhold, in each case in an amount
sufficient in the opinion of the Firm to satisfy such withholding obligation.
          3.2.2 If the event giving rise to the withholding obligation involves
a transfer of shares of Common Stock, then, at the discretion of the Committee,
the Grantee may satisfy the withholding obligation described under Section 3.2.1
by electing to have GS Inc. withhold shares

16



--------------------------------------------------------------------------------



 



of Common Stock (which withholding, unless otherwise provided in the applicable
Award Agreement, will be at a rate not in excess of the statutory minimum rate)
or by tendering previously owned shares of Common Stock, in each case having a
Fair Market Value equal to the amount of tax to be withheld (or by any other
mechanism as may be required or appropriate to conform with local tax and other
rules). For this purpose, Fair Market Value shall be determined as of the date
on which the amount of tax to be withheld is determined (and GS Inc. may cause
any fractional share amount to be settled in cash).
3.3 Required Consents and Legends
          3.3.1 If the Committee shall at any time determine that any consent
(as hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any Award, the delivery of shares of Common
Stock or the delivery of any cash, securities or other property under the Plan,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “plan action”), then such plan action shall not be taken, in
whole or in part, unless and until such consent shall have been effected or
obtained to the full satisfaction of the Committee. The Committee may direct
that any Certificate evidencing shares delivered pursuant to the Plan shall bear
a legend setting forth such restrictions on transferability as the Committee may
determine to be necessary or desirable, and may advise the transfer agent to
place a stop order against any legended shares.
          3.3.2 By accepting an Award, each Grantee shall have expressly
provided consent to the items described in Section 3.3.3(d) hereof.
          3.3.3 The term “consent” as used herein with respect to any plan
action includes (a) any and all listings, registrations or qualifications in
respect thereof upon any securities exchange or under any federal, state or
local law, or law, rule or regulation of a jurisdiction outside the United
States, (b) any and all written agreements and representations by the Grantee
with respect to the disposition of shares, or with respect to any other matter,
which the Committee may deem necessary or desirable to comply with the terms of
any such listing, registration or qualification or to obtain an exemption from
the requirement that any such listing, qualification or registration be made,
(c) any and all other consents, clearances and approvals in respect of a plan
action by any governmental or other regulatory body or any stock exchange or
self-regulatory agency, (d) any and all consents by the Grantee to (i) the
Firm’s supplying to any third party recordkeeper of the Plan such personal
information as the Committee deems advisable to administer the Plan, (ii) the
Firm’s deducting amounts from the Grantee’s wages, or another arrangement
satisfactory to the Committee, to reimburse the Firm for advances made on the
Grantee’s behalf to satisfy certain withholding and other tax obligations in
connection with an Award and (iii) the Firm’s imposing sales and transfer
procedures and restrictions and hedging restrictions on shares of Common Stock
delivered under the Plan and (e) any and all consents or authorizations required
to comply with, or required to be obtained under, applicable

17



--------------------------------------------------------------------------------



 



local law or otherwise required by the Committee. Nothing herein shall require
GS Inc. to list, register or qualify the shares of Common Stock on any
securities exchange.
3.4 Right of Offset
          The Firm shall have the right to offset against its obligation to
deliver shares of Common Stock (or other property or cash) under the Plan or any
Award Agreement any outstanding amounts (including, without limitation, travel
and entertainment or advance account balances, loans, repayment obligations
under any Awards, or amounts repayable to the Firm pursuant to tax equalization,
housing, automobile or other employee programs) the Grantee then owes to the
Firm and any amounts the Committee otherwise deems appropriate pursuant to any
tax equalization policy or agreement.
3.5 Nonassignability
          Except to the extent otherwise expressly provided in the applicable
Award Agreement, no Award (or any rights and obligations thereunder) granted to
any person under the Plan may be sold, exchanged, transferred, assigned,
pledged, hypothecated, fractionalized, hedged or otherwise disposed of
(including through the use of any cash-settled instrument), whether voluntarily
or involuntarily, other than by will or by the laws of descent and distribution,
and all such Awards (and any rights thereunder) shall be exercisable during the
life of the Grantee only by the Grantee or the Grantee’s legal representative.
Notwithstanding the preceding sentence, the Committee may permit, under such
terms and conditions that it deems appropriate in its sole discretion, a Grantee
to transfer any Award to any person or entity that the Committee so determines.
Any sale, exchange, transfer, assignment, pledge, hypothecation,
fractionalization, hedge or other disposition in violation of the provisions of
this Section 3.5 shall be void. All of the terms and conditions of this Plan and
the Award Agreements shall be binding upon any permitted successors and assigns.

3.6   Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision

          No election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under a similar provision of the law of a jurisdiction outside the United States
may be made unless expressly permitted by the terms of the Award Agreement or by
action of the Committee in writing prior to the making of such election. If a
Grantee of an Award, in connection with the acquisition of shares of Common
Stock under the Plan or otherwise, is expressly permitted under the terms of the
Award Agreement or by such Committee action to make any such election and the
Grantee makes the election, the Grantee shall notify the Committee of such
election within ten (10) days of filing

18



--------------------------------------------------------------------------------



 



notice of the election with the Internal Revenue Service or other governmental
authority, in addition to any filing and notification required pursuant to
regulations issued under Code Section 83(b) or other applicable provision.

3.7   Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

          If any Grantee shall make any disposition of shares of Common Stock
delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions), such Grantee shall notify GS Inc. of such
disposition within ten (10) days thereof.
3.8 Change in Control
          3.8.1 The Committee may provide in any Award Agreement for provisions
relating to a Change in Control, including, without limitation, the acceleration
of the exercisability of, or the lapse of restrictions or deemed satisfaction of
goals with respect to, any Outstanding Awards.
          3.8.2 Unless otherwise provided in the applicable Award Agreement and
except as otherwise determined by the Committee, in the event of a merger,
consolidation, mandatory share exchange or other similar business combination of
GS Inc. with or into any other entity (“successor entity”) or any transaction in
which another person or entity acquires all of the issued and outstanding Common
Stock of GS Inc., or all or substantially all of the assets of GS Inc.,
Outstanding Awards may be assumed or a substantially equivalent Award may be
substituted by such successor entity or a parent or subsidiary of such successor
entity, and such an assumption or substitution shall not be deemed to violate
this Plan or any provision of any Award Agreement.
3.9 Other Conditions to Awards
          Unless the Committee determines otherwise, the Grantee’s rights in
respect of all of his or her Outstanding Awards (whether or not Vested) shall
immediately terminate and such Awards shall cease to be Outstanding if: (a) the
Grantee attempts to have any dispute under the Plan or his or her Award
Agreement resolved in any manner that is not provided for by Section 3.17,
(b) the Grantee in any manner, directly or indirectly, (1) Solicits any Client
to transact business with a Competitive Enterprise or to reduce or refrain from
doing any business with the Firm or (2) interferes with or damages (or attempts
to interfere with or damage) any relationship between the Firm and any Client or
(3) Solicits any person who is an employee of the Firm to resign from the Firm
or to apply for or accept employment with any Competitive

19



--------------------------------------------------------------------------------



 



Enterprise, (c) the Grantee fails to certify to GS Inc., in accordance with
procedures established by the Committee, that the Grantee has complied, or the
Committee determines that the Grantee in fact has failed to comply, with all the
terms and conditions of the Plan or Award Agreement or (d) any event
constituting Cause occurs with respect to the Grantee. By exercising any Option
or SAR or by accepting delivery of shares of Common Stock or any other payment
under this Plan, the Grantee shall be deemed to have represented and certified
at such time that the Grantee has complied with all the terms and conditions of
the Plan and the Award Agreement.
3.10 Right of Discharge Reserved
          Neither the grant of an Award nor any provision in the Plan or in any
Award Agreement shall confer upon any Grantee the right to continued Employment
by the Firm or affect any right that the Firm may have to terminate or alter the
terms and conditions of the Grantee’s Employment.
3.11 Nature and Form of Payments
          3.11.1 Any and all grants of Awards and deliveries of shares of Common
Stock, cash or other property under the Plan shall be in consideration of
services performed or to be performed for the Firm by the Grantee. Awards under
the Plan may, in the sole discretion of the Committee, be made in substitution
in whole or in part for cash or other compensation otherwise payable to an
Employee. Without limitation on Section 1.3 hereof, unless otherwise
specifically provided in an Award Agreement or by applicable law, the Committee
shall be permitted with respect to any or all Awards to exercise all of the
rights described in Section 1.3.2(h) and 1.3.2(i). Deliveries of shares of
Common Stock may be rounded to avoid fractional shares. In addition, the Firm
may pay cash in lieu of fractional shares.
          3.11.2 All grants of Awards and deliveries of shares of Common Stock,
cash or other property under the Plan shall constitute a special discretionary
incentive payment to the Grantee and shall not be required to be taken into
account in computing the amount of salary or compensation of the Grantee for the
purpose of determining any contributions to or any benefits under any pension,
retirement, profit-sharing, bonus, life insurance, severance or other benefit
plan of the Firm or under any agreement with the Grantee, unless the Firm
specifically provides otherwise.
3.12 Non-Uniform Determinations
          None of Committee’s determinations under the Plan and Award Agreements
need to be uniform and any such determinations may be made by it selectively
among persons who receive, or are eligible to receive, Awards under the Plan
(whether or not such persons are

20



--------------------------------------------------------------------------------



 



similarly situated). Without limiting the generality of the foregoing, the
Committee shall be entitled, among other things, to make non-uniform and
selective determinations under Award Agreements, and to enter into non-uniform
and selective Award Agreements, as to (a) the persons to receive Awards, (b) the
terms and provisions of Awards, (c) whether a Grantee’s Employment has been
terminated for purposes of the Plan and (d) any adjustments to be made to Awards
pursuant to Section 1.6.2 or otherwise.
3.13 Other Payments or Awards
          Nothing contained in the Plan shall be deemed in any way to limit or
restrict the Firm from making any award or payment to any person under any other
plan, arrangement or understanding, whether now existing or hereafter in effect.
3.14 Plan Headings; References to Laws, Rules or Regulations
          The headings in this Plan are for the purpose of convenience only, and
are not intended to define or limit the construction of the provisions hereof.
          Any reference in this Plan to any law, rule or regulation shall be
deemed to include any amendments, revisions or successor provisions to such law,
rule or regulation.
3.15 Date of Adoption and Term of Plan; Shareholder Approval Required
          The 1999 SIP was originally adopted by the Board on April 30, 1999 and
was amended and restated by the Board on January 16, 2003. The adoption of the
Plan as amended and restated on January 16, 2003 was conditioned on the approval
of the stockholders of GS Inc. in accordance with Treasury Regulation
§1.162-27(e)(4), Section 422 of the Code, the rules of the New York Stock
Exchange and other applicable law, and such approval was obtained on April 1,
2003. The Plan was further amended and restated effective as of December 31,
2008. Unless sooner terminated by the Board, the Plan shall terminate on the
tenth anniversary of the Effective Date. The Board reserves the right to
terminate the Plan at any time. All Awards made under the Plan prior to the
termination of the Plan shall remain in effect until such Awards have been
satisfied or terminated in accordance with the terms and provisions of the Plan
and the applicable Award Agreements.

21



--------------------------------------------------------------------------------



 



3.16 Governing Law
          All rights and obligations under the Plan and each Award Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, without regard to principles of conflict of laws.
3.17 Arbitration
          3.17.1 Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that any dispute, controversy or claim
between the Firm and a Grantee, arising out of or relating to or concerning the
Plan or applicable Award Agreement, shall be finally settled by arbitration in
New York City before, and in accordance with the rules then obtaining of, the
New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE declines to arbitrate
the matter in New York City (or if the matter otherwise is not arbitrable by
it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by the Grantee must first be submitted to the Committee in accordance
with claims procedures determined by the Committee. This Section is subject to
the provisions of Sections 3.17.2 and 3.17.3 below.
          3.17.2 Unless otherwise specified in an applicable Award Agreement, it
shall be a condition of each Award that the Firm and the Grantee irrevocably
submit to the exclusive jurisdiction of any state or federal court located in
the city of New York over any suit, action or proceeding arising out of or
relating to or concerning the Plan or the Award that is not otherwise arbitrated
or resolved according to Section 3.17.1. This includes any suit, action or
proceeding to compel arbitration or to enforce an arbitration award. By
accepting an Award, the Grantee acknowledges that the forum designated by this
Section 3.17.2 has a reasonable relation to the Plan, any applicable Award and
to the Grantee’s relationship with the Firm. Notwithstanding the foregoing,
nothing herein shall preclude the Firm from bringing any suit, action or
proceeding in any other court for the purpose of enforcing the provisions of
this Section 3.17 or otherwise.
          3.17.3 Unless otherwise specified in an applicable Award Agreement,
the agreement by the Grantee and the Firm as to forum is independent of the law
that may be applied in the suit, action or proceeding and the Grantee and the
Firm agree to such forum even if the forum may under applicable law choose to
apply non-forum law. By accepting an Award, (a) the Grantee waives, to the
fullest extent permitted by applicable law, any objection which the Grantee may
have to personal jurisdiction or to the laying of venue of any such suit, action
or proceeding in any court referred to in Section 3.17.2, (b) the Grantee
undertakes not to commence any action arising out of or relating to or
concerning any Award in any forum other than a forum described in Section 3.17
and (c) the Grantee agrees that, to the fullest extent permitted by applicable
law, a final and non-appealable judgment in any such suit, action or proceeding
in any such court shall be conclusive and binding upon the Grantee and the Firm.

22



--------------------------------------------------------------------------------



 



          3.17.4 Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Grantee irrevocably appoints each General Counsel of GS
Inc. as his or her agent for service of process in connection with any suit,
action or proceeding arising out of or relating to or concerning this Plan or
any Award which is not arbitrated pursuant to the provisions of Section 3.17.1,
who shall promptly advise the Grantee of any such service of process.
          3.17.5 Unless otherwise specified in an applicable Award Agreement, by
accepting an Award, the Grantee agrees to keep confidential the existence of,
and any information concerning, a dispute, controversy or claim described in
this Section 3.17, except that the Grantee may disclose information concerning
such dispute, controversy or claim to the arbitrator or court that is
considering such dispute, controversy or claim or to his or her legal counsel
(provided that such counsel agrees not to disclose any such information other
than as necessary to the prosecution or defense of the dispute, controversy or
claim).
3.18 Severability; Entire Agreement
          If any of the provisions of this Plan or any Award Agreement is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby; provided that, if any of such
provisions is finally held to be invalid, illegal or unenforceable because it
exceeds the maximum scope determined to be acceptable to permit such provision
to be enforceable, such provision shall be deemed to be modified to the minimum
extent necessary to modify such scope in order to make such provision
enforceable hereunder. By accepting an Award, the Grantee acknowledges that the
Plan and any Award Agreements contain the entire agreement of the parties with
respect to the subject matter thereof and supersede all prior agreements,
promises, covenants, arrangements, communications, representations and
warranties between them, whether written or oral with respect to the subject
matter thereof.
3.19 Waiver of Claims
          By accepting an Award, the Grantee recognizes and agrees that prior to
being selected by the Committee to receive an Award he or she has no right to
any benefits under such Award. Accordingly, in consideration of the Grantee’s
receipt of any Award, he or she expressly waives any right to contest the amount
of any Award, the terms of any Award Agreement, any determination, action or
omission hereunder or under any Award Agreement by the Committee, the SIP
Administrator, GS Inc. or the Board or any amendment to the Plan or any Award
Agreement (other than an amendment to this Plan or an Award Agreement to which
his or her consent is expressly required by the express terms of an Award
Agreement), and the Grantee expressly waives any claim related in any way to any
Award including any claim based upon any

23



--------------------------------------------------------------------------------



 



promissory estoppel or other theory in connection with any Award and the
Grantee’s employment with the Firm.
3.20 No Third Party Beneficiaries
          Except as expressly provided in an Award Agreement, neither the Plan
nor any Award Agreement shall confer on any person other than the Firm and the
Grantee of the Award any rights or remedies thereunder; provided that the
exculpation and indemnification provisions of Section 1.3.5 shall inure to the
benefit of a Covered Person’s estate, beneficiaries and legatees.
3.21 Limitations Imposed by Section 162(m) of the Code
          Notwithstanding any other provision hereunder, prior to a Change in
Control, if and to the extent that the Committee determines GS Inc.’s federal
tax deduction in respect of a particular Grantee’s Award may be limited as a
result of Section 162(m) of the Code, the Committee may determine to delay
delivery or payment under the Award in such manner as it deems appropriate,
including the following actions:
          3.21.1 With respect to such Grantee’s Options, SARs and Dividend
Equivalent Rights, the Committee may delay the payment in respect of such
Options, SARs and Dividend Equivalent Rights until a date that is within 30
Business Days after the earlier to occur of (i) the date that compensation paid
to the Grantee is no longer subject to the deduction limitation under
Section 162(m) of the Code and (ii) the occurrence of a Change in Control. In
the event that a Grantee exercises an Option or SAR or would receive a payment
in respect of a dividend equivalent right at a time when the Grantee is a
“covered employee” and the Committee determines to delay the payment in respect
of any such Award, the Committee shall credit cash, or, in the case of an amount
payable in Common Stock, the Fair Market Value of the Common Stock, payable to
the Grantee to a book account. The Grantee shall have no rights in respect of
such book account, and the amount credited thereto shall be subject to the
transfer restrictions in Section 3.5. The Committee may credit additional
amounts to such book account as it may determine in its sole discretion. Any
book account created hereunder shall represent only an unfunded unsecured
promise to pay the amount credited thereto to the Grantee in the future.
          3.21.2 With respect to such Grantee’s Restricted Shares, the Committee
may require the Grantee to surrender to the Committee any certificates and
agreements with respect to such Restricted Shares in order to cancel the Awards
of Restricted Shares. In exchange for such cancellation, the Committee shall
credit the Fair Market Value of the Restricted Shares subject to such Awards to
a book account. The amount credited to the book account shall be paid to the
Grantee within 30 Business Days after the earlier to occur of (i) the date that
compensation paid to the Grantee is no longer subject to the deduction
limitation under Section 162(m) of the Code and (ii) the occurrence of a Change
in Control. The Grantee shall have no rights in respect of

24



--------------------------------------------------------------------------------



 



such book account, and the amount credited thereto shall be subject to the
transfer restrictions in Section 3.5. The Committee may credit additional
amounts to such book account as it may determine in its sole discretion. Any
book account created hereunder shall represent only an unfunded unsecured
promise to pay the amount credited thereto to the Grantee in the future.
          3.21.3 With respect to such Grantee’s RSUs, the Committee may elect to
delay delivery of such RSU Shares until a date that is within 30 Business Days
after the earlier to occur of (i) the date that compensation paid to the Grantee
is no longer subject to the deduction limitation under Section 162(m) of the
Code and (ii) the occurrence of a Change in Control.
3.22 Certain Limitations on Transactions Involving Common Stock; Fees and
Commissions
          3.22.1 Each Grantee shall be subject to, and acceptance of an Award
shall constitute an agreement to be subject to the Firm’s policies in effect
from time to time concerning trading in Common Stock, hedging or pledging and
confidential or proprietary information. In addition, with respect to any shares
of Common Stock delivered to any Grantee in respect of an Award, sales of such
Common Stock shall be effected in accordance such rules and procedures as may be
adopted from time to time with respect to sales of such shares of Common Stock
(which may include, without limitation, restrictions relating to the timing of
sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm).
          3.22.2 Each Grantee may be required to pay any brokerage costs or
other fees or expenses associated with any Award, including without limitation,
in connection with the sale of any shares of Common Stock delivered in respect
of any Award or the exercise of an Option or SAR.
3.23 Deliveries
          Deliveries of shares of Common Stock, cash or other property under the
Plan shall be made to the Grantee reasonably promptly after the Delivery Date or
any other date such delivery is called for, but in no case more than thirty
(30) Business Days after such date.
3.24 Successors and Assigns of GS Inc.
          The terms of this Plan shall be binding upon and inure to the benefit
of GS Inc. and its successors and assigns.

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, and as evidence of the adoption of this amended
and restated Plan effective as of December 31, 2008 by GS Inc., it has caused
the same to be signed by its duly authorized officer this 21st day of January,
2009.

            THE GOLDMAN SACHS GROUP, INC.
      By:   /s/ Esta E. Stecher         Name:   Esta E. Stecher        Title:  
Executive Vice President and General Counsel     

26